Citation Nr: 0101762	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-20 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1969.  

In May 1975, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, denied entitlement 
to service connection for psychiatric disability.  Following 
pertinent notice mailed to the veteran the same month, a 
Notice of Disagreement (NOD) was not received within the 
subsequent year.

In December 1995, the RO determined that new and material 
evidence to reopen the veteran's claim for service connection 
for psychiatric disability had not been submitted.  The 
veteran was notified of such determination in January 1996.  
The veteran submitted a NOD in December 1996, subsequent to 
which a Statement of the Case (SOC) was mailed to him in 
February 1997.  Thereafter, a Substantive Appeal was not 
received within 60 days of the mailing of the SOC or within 
the remainder of the one-year period from the date of mailing 
of the January 1996 notification.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the RO, which 
determined that new and material evidence to reopen the 
veteran's claim for service connection for psychiatric 
disability other than PTSD had not been submitted.  A hearing 
was held before the undersigned Member of the Board at the RO 
in March 2000.

In testimony advanced at the March 2000 hearing, the veteran 
asserted a claim for service connection for PTSD.  This claim 
is, accordingly, referred to the RO for action deemed 
appropriate.

FINDINGS OF FACT

1.  In December 1995, the RO determined that new and material 
evidence to reopen the veteran's claim for service connection 
for psychiatric disability had not been submitted.  The 
veteran was notified of such determination in January 1996.  
The veteran submitted a NOD in December 1996, subsequent to 
which a SOC was mailed to him in February 1997; thereafter, a 
Substantive Appeal was not received within 60 days of the 
mailing of the SOC or within the remainder of the one-year 
period from the date of mailing of the January 1996 
notification.  

2.  The additional evidence received since the unappealed 
December 1995 rating determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for psychiatric disability is, in its 
entirety, not so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSION OF LAW

Evidence received since the unappealed December 1995 rating 
determination that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for psychiatric disability other than PTSD is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  The December 1995 rating 
determination that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for psychiatric disability is final, based upon 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991).  
However, if new and material evidence is submitted, a 
previously denied claim must be reopened.  38 U.S.C.A. 
§ 5108.  Therefore, the issue for appellate determination is 
whether the evidence received since the December 1995 
decision is new and material under the provisions of 
38 C.F.R. § 3.156(a).  In accordance with 38 C.F.R. 
§ 3.156(a), "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."

In denying service connection for psychiatric disability in 
May 1975, the rating board observed, pertinently, that the 
veteran was assessed in service as having a passive-
aggressive personality, which was an abnormality of 
constitutional or developmental origin, not amenable to 
service connection.  Evidence in the rating board's 
possession in May 1975 included the veteran's service medical 
records.  In March 1969, the veteran was psychologically 
evaluated in the aftermath of being distraught over a 
friend's involvement in a recent motor vehicle accident.  On 
mental status examination, the findings included an attitude 
of "chronic aggrievedness [sic]"; the related assessment was 
preexisting passive-aggressive personality, with multiple 
paranoid features and chronic hostility.  In May 1969, the 
veteran presented with complaint of anxiety which was 
apparently related to a dispute with a non-commissioned 
officer.  There was no evidence of a psychosis on mental 
status examination; the assessment was passive-aggressive 
personality.  In August 1969, the veteran was admitted to the 
Naval Hospital in Portsmouth, Virginia, in the aftermath of 
having "exploded" at a non-commissioned officer who had 
reprimanded him concerning his appearance.  While 
hospitalized, the veteran "showed no evidence of psychosis."  
The diagnosis was passive-aggressive personality.  A Medical 
Board recommended that the veteran be discharged from 
service.  The veteran was discharged from service the 
following month.  

Subsequent to service, when he was examined by VA in April 
1975, the veteran alluded to inservice incidents to include a 
dispute with a non-commissioned officer, adding that he had 
it "in his mind to shoot" the latter individual.  The 
diagnosis, following mental status examination, was passive-
aggressive personality, with some paranoid coloring.  

In November 1995, the veteran presented for VA outpatient 
treatment with complaint of experiencing "mood swings" for 
the preceding five years.  He further indicated that he had 
experienced psychiatric problems "since 1972".  Incident to a 
psychiatric consult accomplished the same day, the veteran 
complained of "feeling sad" and experiencing a lack of 
concentration.  On mental status examination, the veteran's 
mood was "slightly dysthymic".  The assessment was "[r]ule 
out dysthymia".  As was noted above, a rating decision 
entered in December 1995 determined that new and material 
evidence to reopen the veteran's claim for service connection 
for psychiatric disability had not been submitted.  The 
December 1995 rating decision included narrative that, since 
the original May 1975 rating denial of service connection for 
psychiatric disability, no evidence had been submitted which 
related any acquired psychiatric "condition to the veteran's 
[period of] military service." 

Evidence added to the record since December 1995 includes a 
report, dated in April 1997, pertaining to the veteran's 
psychological evaluation, as accomplished on three separate 
days in late March 1997, under the auspices of the West 
Virginia Rehabilitation Center.  In conjunction with such 
evaluation, the veteran alluded to several incidents which 
had transpired in service, including having "exploded" at a 
non-commissioned officer who had criticized his appearance.  
The veteran also "expressed concern" that while he had not 
been sent to Vietnam, a number of his service comrades were 
and died there.  The veteran was afforded a number of 
psychological tests, including the Minnesota Multiphasic 
Personality Inventory.  The evaluation diagnoses were 
dysthymia, rule out generalized anxiety disorder; and 
avoidant personality disorder.  The evaluator (who was 
apparently a student intern) further commented that it was 
"not clear" whether the veteran's "present difficulties 
began" during service or before.  As to the veteran's 
assessed personality disorder, however, the evaluator 
indicated that such condition was almost certainly 
"aggravated within [a service] environment in which command 
is all-pervasive and subordination [was utterly] required."

Also recently added to the record is a report pertaining to 
what was apparently the veteran's psychological evaluation by 
VA in April 1998.  The veteran indicated that, while on his 
way to a rifle range while in service, he had witnessed a 
motor vehicle accident in which three people were killed.  He 
further related that, owing to the delay occasioned by such 
accident, he was late in reporting to the rifle range and was 
"written up" for the same.  He also indicated that he had 
been "written up" in the aftermath of what was apparently a 
dispute with a non-commissioned officer who had assailed the 
veteran over his appearance.  Findings on mental status 
examination included a "changeable" mood.  The pertinent 
examination impression was affective disorder, not otherwise 
specified.

Most recently, at his March 2000 personal hearing, the 
veteran contended that he presently had acquired psychiatric 
disablement owing to guilt over not having been sent to 
Vietnam, as well as several disputes with non-commissioned 
officers, one of whom the veteran wanted to "shoot".  

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for psychiatric disability other than PTSD, the 
Board would point out that, in contradistinction to the 
record in the RO's possession in December 1995 (which was 
devoid of evidence documenting the affirmative presence of an 
acquired psychiatric disability, the latest evidence then of 
record being "[r]ule out dysthymia"), recently received 
reports pertaining to the veteran's psychological evaluation 
under non-VA auspices in March 1997 and by VA in April 1998 
reflect assessments, respectively, of dysthymia and affective 
disorder.  Because there was no evidence in the RO's 
possession in December 1995 reflecting an affirmative 
assessment of any acquired psychiatric disability, each of 
the foregoing items of evidence is "new".  However, neither 
of the foregoing items of evidence is "material", inasmuch as 
neither item relates the assessed acquired psychiatric 
condition to the veteran's period of service.  In this 
regard, the individual who evaluated the veteran under non-VA 
auspices in March 1997 indicated that it was "not clear" 
whether the veteran's "present difficulties", to ostensibly 
include dysthymia, were traceable to his period of service.  
However, when a clinical opinion is to the effect that it is 
impossible to give an affirmative or negative answer to the 
question of whether there is a causal relationship between an 
assessed disability and a claimant's period of military 
service, the same essentially amounts to "non-evidence".  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Further, while 
the non-VA evaluator was definitive that the veteran's 
assessed avoidant personality disorder was almost certainly 
"aggravated within [a service] environment in which command 
is all-pervasive and subordination [was utterly] required", a 
personality disorder is not a disability within the meaning 
of applicable legislation providing for VA compensation 
benefits.  See 38 C.F.R. § 3.303(c) (2000).  In addition, 
while the veteran was assessed as having an affective 
disorder when he was psychologically evaluated by VA in April 
1998, the related evaluation report reflects no attribution 
of such condition to the veteran's period of service.  
Finally, as noted above, at his March 2000 personal hearing, 
the veteran offered testimony which was to the effect that he 
currently has acquired psychiatric disablement due to factors 
including guilt over his not having been sent to Vietnam as 
well as his involvement in several disputes in service with 
non-commissioned officers.  However, while the Board is 
sensitive to the veteran's view in the foregoing regard, it 
would respectfully point out that he is, as a lay person, not 
competent to provide an opinion which requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In light of the above observations, then, it is 
concluded that no item of "new and material" evidence, i.e., 
no item of evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
in accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), has been submitted in conjunction with the 
veteran's attempt to reopen his claim for service connection 
for psychiatric disability other than PTSD.  Therefore, such 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
psychiatric disability other than PTSD is denied. 


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

